                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-10101-MWF (KS)                                       Date: January 21, 2020
Title      Randall Lamont Rodgers v. Felipe Lamont Martinez et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On November 26, 2019, Plaintiff, a prisoner incarcerated at the Federal Correctional
Institution at Lompoc, California (“FCI-Lompoc”) and proceeding pro se, filed a civil
rights complaint pursuant to Bivens v. Six Unnamed Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971), in which he alleges civil rights violations premised on his inability to
access the prison law library between August 18, 2019 and November 21, 2019. (Dkt. No.
1.) On December 5, 2019, the Court dismissed the Complaint for failure to state a claim
upon which relief could be granted and ordered Plaintiff to file either a First Amended
Complaint or a Notice of Voluntary Dismissal within 30 days, i.e., no later than January 4,
2020. (Dkt. No. 5.) Two weeks have now passed since Plaintiff’s First Amended
Complaint was due, and Plaintiff has not filed either a First Amended Complaint or a
Notice of Voluntary Dismissal, nor has he otherwise communicated with the Court about
his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before February 11, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-10101-MWF (KS)                                     Date: January 21, 2020
Title      Randall Lamont Rodgers v. Felipe Lamont Martinez et al


request for an extension of time to file a First Amended Complaint and a declaration signed
under penalty of perjury, explaining why he failed to comply with the Court’s prior orders;
or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s
December 5, 2019 Order. Alternatively, if Plaintiff does not wish to pursue this action, he
may dismiss the Complaint without prejudice by filing a signed document entitled “Notice
Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s December 5, 2019 Order
(Dkt. No. 5).

        IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
